Citation Nr: 0603452	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  01-09 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for a bilateral heel 
disorder, to include heel spurs and plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1979 to April 
1985.  He served in the U.S. Army Reserve from April 1985 to 
August 1991, during which time he performed active duty for 
training from March to August 1987 and from February to July 
1989.  He then transferred to an Army National Guard unit 
where he was a member from August 1991 to December 1999.  
According to a report from the Army National Guard, other 
periods of Active Duty/Active Duty Training/Active Duty for 
Special Work were for a 13-day period beginning in January 
1999 and ending in February 1999; a 15-day period in May 
1999, and one day in December 1999.  He retired from the Iowa 
National Guard in December 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which, in pertinent part, denied service connection for 
bilateral heel spurs.

The claim was remanded in August 2003 for further 
development, to include scheduling the veteran for a VA 
examination.  The examination was conducted in March 2004, 
and the claim was returned to the Board.  In June 2005, the 
Board remanded the claim again for further development, to 
include obtaining an addendum to the March 2004 VA 
examination to clarify the examiner's opinion.  

Additional evidentiary development has been conducted, and 
the claim is now properly before the Board for final 
appellate review.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current bilateral heel disorder, to include heel spurs and 
plantar fasciitis, that is due to any incident or event in 
active military service.  


CONCLUSION OF LAW

A bilateral heel disorder, to include heel spurs and plantar 
fasciitis, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records indicate that, at the veteran's 
enlistment examination in November 1978, his feet were normal 
on clinical examination.  On the associated report of medical 
history, the veteran denied having or having had foot 
trouble.  In April 1985, the veteran elected not to undergo a 
medical examination prior to being separated from service.  

At an examination conducted while the veteran was in the Army 
Reserve in June 1986, his feet were normal on clinical 
evaluation and the veteran denied having foot trouble.  At an 
examination in December 1988, the veteran's feet were normal 
on clinical evaluation and he was noted to have a normal arch 
in his feet.  On the associated report of medical history, he 
denied having foot trouble.  At a periodic examination in 
June 1992, the veteran's feet were normal on clinical 
evaluation and he denied having foot trouble.  

In November 1992, the veteran reported to the Medical Aid 
Station complaining of bone spurs on both feet.  He had a 
note from his private physician which stated he could not run 
for one month.  He was subsequently placed on a temporary 
limited duty physical profile, which prohibited him from 
running for one month.  

Private medical records dated from October 1992 to January 
1993 indicate the veteran was seen for various problems.  In 
October 1992, he complained that the bottom of his heels hurt 
and that he had been having the pain for several months.  The 
assessment was bilateral plantar fasciitis.  In November 
1992, the veteran complained that he was getting pain in his 
heels after running.  On examination, there was some 
tenderness over the heels bilaterally.  An X-ray of the right 
heel revealed that a small bone spur was forming.  The 
assessment was plantar fasciitis.  In April 1993, the veteran 
presented with a flare-up of his bilateral plantar fasciitis 
and he reported that it flared up whenever he ran a lot.  The 
physician noted that the veteran was required to run for the 
National Guard, and suggested that he inquire about doing 
something else while on duty.  In July 1993, the physician 
wrote the veteran a note stating that he had been seeing the 
veteran over the past year with bilateral plantar fasciitis 
and heel spurs.  The physician indicated that he thought the 
veteran's problem was chronic and recurrent, and that he felt 
it would be best if the veteran participated in activities 
other than running while on duty for the National Guard.  In 
August 1993, the veteran was placed on permanent physical 
profile, which limited his activities to bicycling, walking, 
or swimming.  

At a periodic examination in June 1997, the veteran's feet 
were reported as  normal on clinical examination.  On the 
associated report of medical history, the veteran reported 
having foot trouble.  

In February 2000, the veteran filed a formal claim for 
entitlement to service connection for bilateral heel spurs.

The veteran was afforded a VA examination in April 2000.  The 
examiner noted there was no record of bilateral heel spurs in 
the claims file.  The examiner also noted the veteran had 
been experiencing bilateral heel pain since 1995, for which 
he was treated with cortizone shots.  The veteran indicated 
that he had some pain but did not take pain medication.  He 
said he had been employed as a radio repairman for 20 years.  
He also reported that he did not engage in recreational 
walking, but did walk while doing yard work.  On examination, 
his lower extremities had good arterial pulsation and no 
edema.  There was normal skin sensation and the reflexes were 
active and present on each side.  X-rays of the veteran's 
feet revealed small calcaneal, Achilles, and plantar spurs 
bilaterally.  No fracture or subluxation was present.  The 
impression was bilateral heel pain.  

VA progress notes dated June to September 2001 indicate the 
veteran was seen for various problems.  In June 2001, he 
complained of pain in his heels, and the examiner noted the 
veteran had a history of a heel spur for a number of years.  
On examination, the veteran demonstrated normal gait and his 
extremities had normal pulses.  In September 2001, it was 
noted that he worked standing and walking for hours.  The 
assessment was heel spurs with resultant soft tissue pain.  

In December 2001, the veteran perfected his substantive 
appeal to the Board.  He also submitted medical evidence 
which stated that the most frequent causes of heel spurs do 
not result from one single injury, but by repetitive or 
excessive heel pounding, and that tenderness and swelling may 
not be felt for years.  The evidence further stated that 
plantar fasciitis is usually caused by a number of things, 
including a change or increase in activities, no arch support 
in the shoes, using shoes with little cushion on hard floors 
or the ground, or spending too much time on the feet.  There 
is no indication as to where the veteran obtained this 
information, but it appears to have been taken from the 
Internet.  

In a written statement, dated February 2002, the veteran's 
representative asserted that the veteran is claiming that his 
present bilateral plantar fasciitis was caused by wearing 
combat boots during training, from 1979 to the present, when 
running or walking on hard surfaces.

As noted, in August 2003, the Board remanded the claim in 
order to obtain a VA examination, to include a medical 
opinion addressing the likelihood of a linkage between the 
veteran's current diagnosis and his military service.  

The veteran was afforded a VA examination in March 2004.  The 
examiner reviewed the claims file.  The veteran reported that 
he first experienced symptoms in about 1984.  The examiner 
noted the veteran's history of medical treatment, including 
his October 1992 diagnosis of bilateral plantar fasciitis.  
The examiner also noted the veteran worked as an electronic 
technician, which required a lot of standing, after which he 
experienced some pain.  His job did not require much walking.  
He reported that he did not engage in recreational walking, 
but stated that he could walk if he wanted to.  The veteran 
reported that walking on hard surfaces was worse than on soft 
surfaces and that uneven surfaces are usually fine.  The 
previous year, he had had to walk four to five miles when his 
automobile had a flat tire, and his feet were sore for a 
couple of days afterwards.  He reported that he liked to 
hunt, but that he had not been hunting in two years, and that 
when he does go he takes a stand.  The veteran indicated that 
he had not had any flare ups in the previous two years and 
that his feet were most likely to hurt when he gets up in the 
morning.  The examiner noted he did not take pain medication, 
and that he usually wears heel cups.  

On examination, the veteran's lower extremities had good 
arterial pulsations, no edema, normal sensation, and deep, 
equal reflexes on each side.  There was no tenderness on the 
feet or pain on the heels with either flexion or extension of 
the ankles.  X-rays revealed small bilateral plantar 
calcaneal spurs, which had increased in size since the April 
2000 examination.  The examiner opined that it was more 
likely than not that the veteran had bilateral plantar 
fasciitis equal on the two sides that is related to his 
military service, noting that his treatment in service was 
well documented.  The examiner also stated that it was more 
likely than not that the veteran had an increase of symptoms 
related to his activity in service, rather than just normal 
progression of the disease.  

After receiving the VA examiner's report of medical 
examination, the RO requested that the examiner provide 
clarification of his opinion.  The reason for this request 
was that the examiner had stated the belief that the veteran 
had "well documented" history of treatment in service, but 
the RO pointed out that the veteran's active duty service had 
ended in 1985 and the first indication of treatment for his 
foot trouble had been in 1992, while he was on active duty 
for training in the National Guard.

In January 2005, the examiner who had conducted the March 
2004 examination indicated that he reviewed the claims file 
again and that he could not find any documentation of 
treatment for plantar fasciitis prior to October 1992.  The 
examiner stated that it is at least as likely as not that the 
veteran's plantar fasciitis, which was first noted in 1992, 
could be attributed to his period of service in the National 
Guard beginning in August 1991.  

As noted, in June 2005, the Board remanded the claim in order 
to request that the examiner who conducted the March 2004 
examination and provided the January 2005 opinion provide 
further clarification of his opinion, because the examiner 
had not provided a rationale, as requested, for the 
conclusion that the veteran's foot disorder was attributable 
to active duty for training..  

In August 2005, the examiner who conducted the March 2004 
examination indicated he reviewed the claims file again, and 
interviewed the veteran in July 2005.  The veteran reported 
that he remembered his service separation examination in 
1985, and that he stated there was no problem.  He stated 
that his first memory of treatment was from a private 
physician in 1992.  He stated that his feet were bothering 
him more at that time and that he sought treatment so he 
could complete a required physical test in October 1992.  He 
received injections in his left foot and completed the 
physical test.  He was better for two months, but his 
symptoms returned.  The veteran reported that he may have a 
flare up once a month which causes more pain for two to three 
days, after standing or walking for long periods.  He also 
stated that his civilian job required some physical effort 
but was less physically demanding than what he did during 
service and he was, therefore, less symptomatic.  The 
examiner noted that the veteran's symptoms came on gradually 
over a long period of time and were not related to any one 
single incident.  The veteran reported that his feet are 
worse in the morning, but get better as he loosens up 
throughout the day.  The examiner noted the veteran's feet 
are about the same, but his right foot was a little worse 
than the left.  The examiner estimated that if the right foot 
were a 10 on a one to 10 scale, the left foot was an 8.  The 
examiner also noted that the increased symptoms during the 
veteran's National Guard duty were as likely as not 
temporary, as they were related to the increased amount of 
activity.  

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for bilateral heel 
disorder.  In a March 2001 letter, the RO informed the 
veteran of the types of evidence needed to substantiate his 
claim as well as its duty to assist him in substantiating his 
claim under the VCAA.  The veteran was also asked to submit 
evidence and/or information in his possession that would 
support his claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In this regard, the Board notes that 
the claim for service connection for a bilateral heel 
disorder currently on appeal was initiated in February 2000, 
and subsequently denied in a rating decision that was sent to 
the veteran in August 2000.  In September 2000, the veteran 
submitted new evidence from a private physician and his claim 
for service connection for a bilateral heel disorder was 
reopened.  The VCAA was enacted in November 2000 and the RO 
sent the veteran a letter, dated March 2001, which informed 
him of the VCAA and its potential effect on his claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirements was harmless error.  The content 
of the March 2001 letter provided to the veteran complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  Following that letter, the October 2001 statement 
of the case (SOC), January 2005 supplemental statement of the 
case (SSOC), and September 2005 SSOC were issued, which 
provided the veteran with 60 additional days to submit 
additional evidence.  Thus, the Board finds that the actions 
taken by VA have essentially cured the error in the timing of 
the notice.  Further, it finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  See Conway v. 
Principi, 353 F.3d 1369 (2004). 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992).  All obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  For 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  Accordingly, we 
find that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military, naval, or air service, or for aggravation of 
a pre-existing injury suffered, or disease contracted, during 
such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303(a), 3.304 (2005).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

Service-connected disability compensation may only be paid to 
a "veteran."  The term "veteran" is defined in 38 U.S.C.A. 
§ 101(2) as "a person who served in the active military, 
naval, or air service, and who is discharged or released 
therefrom under conditions other than dishonorable."  
38 U.S.C.A. § 101(24) defines the term "active military, 
naval, or air service" as including active duty (AD) and any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty.  The term 
"active duty" is defined in 38 U.S.C.A. § 101(21) to 
include full time duty in the Armed Forces, other than active 
duty for training.  Further, active duty for training (ADT) 
includes full-time duty performed by Reserve or National 
Guard members for training purposes.  See 38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c).  Annual training is an example 
of active duty for training, while weekend drills are 
inactive duty training (IADT).  Service connection is 
available for any period of ADT or IADT during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6 (2005).  The Court has 
re-affirmed that service connection is available for 
injuries, and not diseases, sustained on inactive duty for 
training.  See Brooks v. Brown, 5 Vet. App. 484 (1993).  

In this case, of course, the appellant is a veteran by dint 
of his active duty from July 1979 to April 1985.  Since there 
is no allegation that his claimed disability was caused by 
his AD service, the issue here is whether it was caused by 
his ADT or IADT in the National Guard. 

The veteran is claiming entitlement to service connection for 
a bilateral heel disorder, to include heel spurs and plantar 
fasciitis.  The Board notes that the first indication in the 
evidence of record of the veteran's foot problem is in the 
October 1992 private medical record.  As noted above, the 
veteran was a member of the Army National Guard from August 
1991 to December 1999, during which time he had periods of 
active duty, active duty training, or active duty for special 
work for a 13-day period beginning in January 1999 and ending 
in February 1999; a 15-day period in May 1999, and one day in 
December 1999.

The examiner who rendered the January 2005 opinion, discussed 
above, initially attributed the veteran's foot problem to his 
period of service in the National Guard.  However, while the 
veteran was a member of the National Guard, this was not 
full-time service.  The veteran reported for service on one 
or two weekends a month, for inactive duty training, and had 
occasional periods of active duty for training.

The Board notes that the veteran has not claimed that his 
bilateral heel disorder was caused by one single incident or 
event, i.e., a specific injury or other trauma.  Instead, he 
has stated that his bilateral heel disorder was caused by 
wearing combat boots when running or walking on hard surfaces 
during training beginning in 1979.  The August 2005 medical 
opinion confirms that the veteran's symptoms are not related 
to any one single incident, but instead, developed gradually 
over a long period of time.  The physician further opined 
that the the increased symptoms during the veteran's National 
Guard duty were temporary, and were related to his increased 
activity level on such duty.

In support of his claim, the veteran has submitted medical 
evidence from an unknown source, which states that heel spurs 
do not result from a single injury, but from repetitive or 
excessive heel pounding, and that planter fasciitis is caused 
by a number of causes, including wearing shoes with poor arch 
support.  

After careful review of the evidence of record, the Board 
finds that the veteran did not incur an injury in the line of 
duty, for the purposes of service connection, as required by 
38 U.S.C.A. § 101(24) and 38 C.F.R. § 3.6.  Instead, the 
Board finds that the veteran's bilateral heel condition 
developed over a long period of time, as described by the VA 
physician in the August 2005 report, during which the veteran 
was largely engaged in civilian pursuits with occasional 
brief periods of National Guard duty.  In this context we 
note that, at the April 2000 VA examination, the impression 
was bilateral heel pain and the X-rays revealed small 
calcaneal, Achilles, and plantar spurs bilaterally.  The 
Board contrasts these findings with those of the March 2004 
VA examination, where X-rays revealed small bilateral plantar 
calcaneal spurs, which had increased in size since the April 
2000 examination, and the impression was bilateral plantar 
fasciitis.  Based upon the foregoing, the Board concludes 
that service connection is not warranted in this case, as the 
veteran's bilateral heel condition has not been shown to be 
due to a specific injury that occurred while he was on ADT or 
IADT.  See Brooks, 5 Vet. App. at 487 (1993).  

If, in the alternative, even if the Board were to find that 
the veteran's bilateral heel disorder was caused by a 
specific injury, the veteran has not attributed his claimed 
condition to an injury when he was on active duty, which 
ended in 1985.  Under the law, had he sustained an injury 
during ADT or IADT, such a period of service would then 
qualify as active military service, and service connection 
could be granted for the residual disability.  However, as 
discussed above, the veteran is unable to point to one 
specific incident which caused his bilateral heel disorder, 
and the VA examiner was unable to find any documentation of 
treatment for this disorder in the evidence of record prior 
to October 1992.  As noted above, the veteran's service in 
the National Guard beginning in August 1991 was not full-time 
duty, and the veteran had a civilian job which, the Board 
notes, required standing as well as some walking.  Therefore, 
the Board finds that service connection cannot be granted in 
this case, as the veteran's bilateral heel condition was not 
incurred while he was on active duty, active duty for 
training, or inactive duty training.

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for a bilateral heel condition, to include heel 
spurs and plantar fasciitis, and the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert, 1 Vet. App. at 
55.  


ORDER

Entitlement to service connection for a bilateral heel 
disorder, to include heel spurs and plantar fasciitis, is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


